On July 13, 1995, it was ordered, adjudged and decreed that the said Frederick Lamb be committed to the Director of the Department of Corrections pursuant to Section 46-14-312(2), Montana Code Annotated to be placed in an appropriate institution which the Court recommends as the Montana State Hospital, Galen Campus, Warm Springs, Montana, for custody, care and treatment for the period of time not to exceed the following: 1. On Count I: Attempt (Felony) (Aggravated Assault) the defendant is sentenced for the term of fifteen (15) years. It is further ordered that because the defendant, while engaged in the commission of the offense of Count I: Attempt (Felony) (Aggravated Assault) knowingly used a weapon, to wit: bomb/explosive device; he is hereby sentenced to the term of five (5) years to the Director of the Department of Corrections under the authority of 46-18-221, Montana Code Annotated. This term shall be served consecutively with the term imposed for the commission of the crime of Count I: Attempt (Felony) (Aggravated Assault) as charged in the Information. 2. On Count III: Possession of a Destructive Device (Felony) the defendant is sentenced for the term of ten (10) years to run concurrently with the sentence received in Count I of this criminal cause. 3. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 205 days. It is further ordered that the defendant will be designated a dangerous felony offender for sentencing, pursuant to Section 46-18-404(3), Et. Seq. Montana Code Annotated. It is further ordered that additional conditions shall apply as stated in the July 13, 1995 judgment. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, Montana Code Annotated. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant proceeded Pro Se via phone conference call from Spur, TX. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
*120Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Frederick Lamb for representing himself in this matter.